DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 10/14/2019. Claims 20-39 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 31,  line 1, replace “The method of claim 1” with - -The method of claim 20- -.
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance:

Khatri teaches generating summary data from interaction/comments based corpuses of information, wherein the summary data is generated using a Recurrent Neural Network (RNN), having search snippets which include summaries, the search snippets generated from trained parameter data. 
Alonso teaches having multiple corpuses or a corpora, wherein for each corpus a summary is generated, a query is received, and the query is matched to the summary corpuses, wherein the corpus with the corresponding query is selected and output. 
Grond teaches generating summaries from a corpora of interaction data, wherein a RNN outputs the summaries into a multi-dimensional space, having a time dimension, along with summarization features for each corpus.

Hu teaches using a recurrent neural network to generate decoded summaries from an interaction dataset over a period of time from embedded representations, generated from a corpora of interaction data.  
Downs teaches having a corpus of domain specific documents, generating a summary from the corpus, and presenting search results from the documents of the corpus.
Gillis teaches having a corpus of documents, generating an embedded representation of the documents and a query, and determining the lowest cost of a query with respect to the documents. 
None of the above references teach alone or in obvious combination: 
Regarding claim 20, “A method of identifying which corpus of interaction data best matches a query, comprising: 
providing two or more corpuses of interaction data, wherein a corpus of interaction data comprises a corpus of data generated by interactions over time with or between one or more individuals; 
providing an object translator computer system comprising: 

wherein the data storage media further comprises object translator computer instructions which, when executed by the one or more processors, cause the object translator computer system to perform a recurrent neural network method using the trained parameter data to create a summary of a corpus of interaction data, and the object translator computer instructions further comprising: 
encoder computer instructions to encode a corpus of interaction data into an intermediate representation of interaction data and to store the intermediate representation of interaction data in the data storage media, wherein said intermediate representation of interaction data comprises a numeric representation in a high-dimensional space, and 
decoder computer instructions to decode the intermediate representation of interaction data into a summary; 
for each of the two or more corpuses of interaction data, encoding the corpus of interaction data into an intermediate representation of interaction data, wherein the encoding is performed by the object translator computer system; 
query comprising a sequence of words; 
for each of the two or more corpuses of interaction data, determining a cost of generating the query from the intermediate representation of interaction data, wherein determining a cost is performed by the object translator computer system; and 
selecting the corpus of interaction data having the lowest cost of generating the query.
Independent claim 34 sets forth similar limitations as independent claim 20, and are thus allowed based on similar reasons and rationale.
Dependent claims 21-33 and 35-39 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
12/1/21
lms